Citation Nr: 1125732	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-49 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for passive-aggressive personality disorder, with intermittent explosive disorder, also claimed as due to traumatic brain injury (TBI).

2.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury, with episodes of dizziness and nausea, also claimed as TBI.

3.  Whether new and material evidence has been received to reopen service connection for defective vision, also claimed as due to TBI.

4.  Whether new and material evidence has been received to reopen service connection for non-psychotic brain syndrome with brain trauma.

5.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen service connection for mood disorder due to head trauma, also claimed as due to TBI.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied reopening of service connection for passive-aggressive personality disorder with intermittent explosive disorder, head injury, defective vision, mood disorder, PTSD, and non-psychotic organic brain syndrome with brain trauma, finding that new and material evidence had not been received to reopen service connection for any of these six claims.  The Veteran disagreed and perfected this appeal. 

The issues of service connection for pre-diabetes and left ear hearing loss have been raised by the record (see April 2007 statements, May 2007 notice letter), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


The issues of whether new and material evidence has been received to reopen service connection for defective vision and for a mood disorder, to include as due to TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 2006 decision, the Board found new and material evidence had not been received, and denied reopening of service connection for a neuropsychiatric disorder (diagnosed variously as a personality disorder, non-psychotic organic brain syndrome, and PTSD, claimed as attributable to a head injury in service), finding that there was still no competent evidence of relationship of current psychiatric disorder to service.  

2.  The September 2006 Board decision is the last final denial of service connection for a neuropsychiatric disorder, diagnosed variously as a personality disorder, non-psychotic organic brain syndrome, and PTSD, claimed as attributable to a head injury in service.

3.  Evidence received since the September 2006 Board decision is new but does not relate to an unestablished fact of relationship to service that is necessary to substantiate the claim of whether a neuropsychiatric disorder, diagnosed variously as a personality disorder, non-psychotic organic brain syndrome, and PTSD was incurred in service, and does not raise the possibility of substantiating a claim for service connection for a neuropsychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Board's September 2006 denial of service connection for neuropsychiatric disorder, diagnosed variously as a personality disorder, non-psychotic organic brain syndrome, and PTSD, and claimed as attributable to a head injury in service, was final when issued.  38 8 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As additional evidence received since the Board's September 2006 decision is not new and material, the criteria for reopening service connection neuropsychiatric disorder, diagnosed variously as a personality disorder, non-psychotic organic brain syndrome, and PTSD, and claimed as attributable to a head injury in service, are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in substantial compliance with Kent was provided in May 2007.  The RO advised the Veteran that it was working on his application for service-connected compensation for a claim that was alternatively referenced as both TBI with resulting neuropsychiatric disorder and as a head injury with seizure disorder and informed him that as the claim had been previously denied and the appeal period had expired, he could reopen it by submitting new and material evidence.  The Board acknowledges that the given date of March 17, 1988 for one rating decision was an error; however, the rating decision date of May 21, 1999 was for the rating decision that ultimately was appealed to the Board for its February 2002 decision, that denied service connection for a neuropsychiatric disorder, to include residuals of head injury, so provided notice to the Veteran of the types of evidence needed to reopen the claims.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claims for service connection.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment reports, Social Security disability application underlying medical evidence, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded examinations in association with his petitions to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on these claims regarding a passive-aggressive personality disorder with intermittent explosive disorder, residuals of head injury, non-psychotic brain syndrome with brain trauma, and PTSD.  Accordingly, there is no duty to provide examinations.  See Id.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


New and Material Evidence Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim,"  which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for a head injury, as incurred in service, and the various claimed residuals of that head injury, have been denied by the RO and by the Board on multiple occasions. 

Received from the Veteran in April 1982 was an original claim for service connection for a head injury and for "emotional conditions."  Service treatment records included an August 1973 request for treatment during which the veteran reported he had no control over his temper and had this problem most of his life.  The Veteran indicated that this had flared up in the previous two months.  He was referred for a psychiatric consult in August 1973, and reported a life-long history of loss of control of temper.  The clinician provided a diagnosis of passive aggressive personality disorder with immature features manifested by constant fights with peers and poor job performance.  In April 1977 it was noted that the Veteran had been "struck in face" four days prior, and he had a current complaint of blurred vision.  There was mild facial swelling on the right side.  An impression on ophthalmologic consult was "no acute damage due to trauma."  In April 1978, a chronically poor tolerance to military demand was noted with an impression of explosive personality.  The Veteran was evaluated at the mental health clinic in April 1978 for emotional problems concerning his marriage and occupation.  The Veteran reported a history of problems as an adolescent due to aggressive behavior.  The diagnosis was severe explosive personality disorder.  

On service separation examination in June 1978, the Veteran indicated he was hit on the right side of the head in April 1977.  He reported that he did not lose consciousness, no treatment was sought, and a full recovery was noted with no complications and no sequelae; however, on a report of medical history, completed at the same time, the Veteran reported a history of dizziness, head injury, nervous trouble, and concussion due to a fistfight in 1977.  Service personnel records note that service discharge was recommended due to a personality disorder, best described as a severe explosive personality disorder.  The record also contained a few VA treatment records dated in the early 1980s.

The RO denied this claim in September 1982, finding that the head injury during service was acute and transitory with no residuals shown.  The RO further found that a personality disorder was a constitutional or developmental abnormality and not a disability under the law.  Service connection was denied for claimed residuals of a head injury and for a passive-aggressive personality disorder.  Though the Veteran appealed and the RO issued a December 1982 Statement of the Case, the Veteran did not perfect this appeal; therefore, the September 1982 rating decision was final.

In April 1988, the Veteran filed a claim for service connection for emotional problems and severe explosive personality disorder.  The Veteran attributed these problems to extended periods of duty and to harassment by superiors and peers.  No mention was made of an April 1977 head injury.  Following a review of VA treatment reports, private treatment reports, the Veteran's statements, and a July 1988 VA examination in which the VA examiner noted that the Veteran had not experienced any severe trauma for a diagnosis of post-traumatic stress disorder (PTSD), though diagnoses of passive aggressive personality disorder and intermittent explosive disorder were provided, the RO denied service connection in September 1988 for PTSD and found that new and material evidence to reopen service connection for passive-aggressive personality disorder had not been submitted.  Again the Veteran appealed these determinations; however, after the RO issued the March 1989 Statement of the Case, the Veteran did not perfect his appeals.  For this reason, the September 1988 rating decision also became final.  

In August 1991 the Veteran submitted a claim seeking service connection for what his private physician diagnosed as non-psychotic organic brain syndrome.  The Veteran referenced a statement by the private physician who in turn referenced the April 1977 injury.  In a letter dated October 1991, the RO denied service connection for a non-psychotic brain syndrome, finding that the personality disorder existed prior to the minor trauma in 1977 and that there was no evidence of a secondary organic brain syndrome.  This rating decision also found evidence was not sufficient to established service connection for neurosis, traumatic brain disease, PTSD, and brain syndrome.  The Veteran appealed and perfected his appeal.  By means of a November 1994 decision, the Board denied service connection for organic brain syndrome (OBS), finding that there was no credible evidence of a significant head injury in April 1977 and that OBS was not present in service or for many years thereafter and that there was no probative evidence of a link between OBS and service.  The Board also found that new and material evidence had not been received to reopen service connection for a personality disorder, residuals of a head injury, and PTSD.  The Board decision was final when issued.  38 C.F.R. § 20.1100.   

In February 1999 and April 1999, the Veteran submitted claims to reopen service connection for an acquired psychiatric disorder and for residuals of a head injury, respectively.  In rating decision dated March 1999 and May 1999, the RO found that new and material evidence had not been submitted to reopen service connection for residuals of head trauma, with dizziness and nausea, and for residuals of head trauma to include neuropsychiatric disorders.  The Veteran appealed and submitted another claim in November 1999 seeking service connection for PTSD.  

After reviewing the additional statements by the Veteran, VA treatment records, and private treatment reports, the RO in January 2000 found new and material evidence had not been submitted to reopen service connection for PTSD or for residuals of head trauma.  The Veteran perfected his appeal.  The Veteran was afforded a VA mental disorders examination in August 2000.  The record now also contained statements from his mother, photocopied articles about the nature of brain injury, and the underlying evidence from a Social Security Administration benefits application.  Though a September 2001 Supplemental Statement of the Case readjudicated his claim seeking to reopen service connection for residuals of a head injury and reopened the claim on the basis of a private treatment report, the claim for service connection was denied on the merits.  

The Veteran testified before a Veterans Law Judge via video-teleconference in October 2001.  By February 2002 decision, the Board found that new and material evidence was submitted to reopen service connection for a neuropsychiatric disorder, including as secondary to a reported in-service head injury.  After reopening, the Board considered and denied the claim for service connection for a neuropsychiatric disorder on the merits.  The Board found (1) that the evidence preponderated against a conclusion that the Veteran suffered any sequelae from the alleged head injury other than a single report of blurred vision during service, which had resolved by service separation; and (2) that the Veteran's statements regarding the severity of his claimed in-service head injury were not credible.  The February 2002 Board decision also discussed individually the various diagnoses for the Veteran's current psychiatric condition, including a personality disorder, organic brain syndrome, depression/depressive disorder, and PTSD.  

With regard to a personality disorder, the February 2002 Board decision noted that personality disorders and mental deficiency are not diseases or injuries within the meaning of the legislation.  38 C.F.R. § 3.303(c).  With regard to organic brain syndrome, the February 2002 Board decision found that there was no current diagnosis of organic residuals of a head injury, to include organic brain syndrome, and that the Veteran did not have a current organic disability that was casually linked to an in-service injury or any other event of active service.  With regard to the Veteran's depression/depressive disorder, the February 2002 Board decision found that the evidence preponderated against a finding that his current depression/depressive disorder was related to any incident of service, including the alleged head injury.  With regard to PTSD, the February 2002 Board decision found that the Veteran's report of an in-service stressor was not credible and that none of the Veteran's reported stressors were corroborated by any independent evidence of record.  

The February 2002 Board decision concluded that while there was some post-service evidence linking both organic and psychiatric disorders to service, the weight of the evidence was against a current diagnosis of an organic disability, to include organic brain syndrome, due to an in-service head injury, and the overwhelming weight of the evidence was against the Veteran's claim that he currently has a psychiatric disorder linked to service, to include a head injury.  The Veteran was properly notified of the Board's February 2002 decision, and he did not appeal to the Court; therefore, the February 2002 Board decision was final when issued.  38 C.F.R. § 20.1100.

In March 2003 the Veteran submitted a statement seeking to reopen service connection for PTSD with an accompanying statement that discussed the April 1977 incident.  After a review of his statements and VA treatment reports, the RO in July 2003 found that new and material evidence had not been submitted to reopen service connection for non-psychotic organic brain syndrome with brain trauma and that new and material evidence had not been submitted to reopen service connection for PTSD.  In August 2003, the Veteran appealed and submitted claims seeking service connection for a seizure disorder due to head injury.  Following additional review of VA treatment reports and more medical evidence as received from the Social Security Administration, the RO readjudicated and reopened service connection for an acquired neuropsychiatric disorder and then denied the claim on the merits.  

In June 2005 the Veteran testified before a Veterans Law Judge.  In September 2006, the Board found that new and material evidence had not been received to reopen service connection for an acquired neuropsychiatric disorder.  While VA treatment reports, private treatment reports, and the Veteran's lay statements provided evidence of current treatment for a neuropsychiatric disorder, variously diagnosed as organic brain syndrome, depression/depressive disorder, PTSD, mood disorder, or organic affective disorder, there was no competent evidence of record linking any of these disorders to service, or to the claimed head injury in service.  Moreover, the Board found there remained no competent, credible evidence that the Veteran sustained a head injury in service that resulted in a current disability.  The Veteran was properly notified of the Board's September 2006 decision, and he did not appeal to the Court; therefore, the September 2006 Board decision was final when issued.  38 C.F.R. § 20.1100.

The Veteran submitted the current claims in April 2007 seeking to reopen service connection for a claimed traumatic brain injury that was alleged to have resulted in neuropsychiatric disorder.  The RO in December 2007 denied reopen ing of this claim, finding new and material evidence had not been submitted, in relevant part, to reopen service connection for passive aggressive personality disorder with intermittent explosive disorder, for head injury with episodes of dizziness and nausea, for non-psychotic organic brain syndrome with brain trauma, and for PTSD.  The Veteran appealed and perfected his appeals. 

Evidence submitted since the Board's September 2006 decision include statements by the Veteran that referred again to the April 1977 injury in service and his memory of his conduct and career prior to April 1977 and afterwards.  The Veteran also submitted several statements describing medical treatment in service, the stress he was under when his first wife left him, and a list of chemicals the Veteran alleged he was exposed to in the course of his duties maintaining aircraft.  

The additional evidence includes VA treatment records that include a September 2006 Mental Health initial assessment that included the Veteran's memory of the April 1977 incident and concluded with an assessment of bipolar disorder NOS with the personality disorder of a borderline personality disorder.  An April 2009 VA Mental Health follow-up note included that the Veteran discussed his history of having had a head injury in service and that this injury in addition to his exposure to chemicals resulted in his not having the military career he had wanted.  Private treatment reports dated within 2003 from inpatient treatment the Veteran sought for depression were also added to the record.  These private records noted his discharge diagnosis of major depression, recurrent.     

After reviewing the record, the Board finds that new and material evidence has not been received in order to reopen service connection for passive aggressive personality disorder with intermittent explosive disorder, for head injury with episodes of dizziness and nausea, for non-psychotic organic brain syndrome with brain trauma, and for PTSD.  The VA treatment reports detail ongoing mental health treatment for various personality disorders, with now a new diagnosis of bipolar disorder.  While these particular treatment reports may not have been before the Board in September 2006, therefore, are new, they are not material because the fact that the Veteran seeks current treatment for mental health symptoms such as rage, anxiety, depression, suicidal ideation and other symptoms is well established in the record, and does not pertain the basis of relationship to service that was the basis for denials of service connection.  

These treatment reports are not material because they do not address either the issue of a significant head injury in service or of any relationship between any of the variously diagnosed neuropsychiatric disorders to service.  While the Veteran discussed with the VA clinician in the April 2009 VA mental health evaluation his belief that he had sustained a head injury in service and had been exposed to chemicals in service and that these had prevented him from having the career he wanted, the clinician expressed no opinion herself as to these assertions, and only noted that the Veteran had discussed them.  As well, that the Veteran has a personality disorder is very well established in the record and no VA treatment report added to the record since the September 2006 Board decision included any clinician observation as to how he developed the personality disorder or otherwise attributed it to service; therefore, these VA treatment reports are new, but not material.
 
As well, the additional private treatment reports provided further details about inpatient treatment the Veteran sought for depression in November 2003 from a private hospital.  These particular treatment reports were new, as in they were not before agency decisionmakers in September 2006; however, the fact that the Veteran sought private, inpatient mental health treatment in November 2003 is not even new, as the record already contained other documents from this private hospital that informed VA the Veteran sought treatment there for depression in 2003.  Nonetheless, these treatment reports noted the Veteran's care for a major depression episode.  As they contain no reference to his military service or even a reference to the alleged head injury in 1977, they are new, but not material, as they have no tendency to relate current psychiatric disorders to service.

Finally, the Board acknowledges the Veteran's many statements of record.  These statements discuss the Veteran's theories of entitlement to service connection, in addition to reviewing the incidents in service and the Veteran's opinions regarding the quality of the health care he received while in service.  The assertion of new theories of entitlement to service connection does not constitute new and material evidence to reopen a previously denied claim for service connection.  See Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994) and Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997). 

The Veteran requested that his claims be reviewed under the newly revised Traumatic Brain Injury diagnostic code and another statement claimed his disorders may be a result of the exposure to chemicals he endured while performing his duties in service maintaining aircraft.  See April 2007, July 2007, and July 2008 statements.

Effective October 23, 2008, VA amended the criteria for rating residuals of traumatic brain injuries (TBIs), or more specifically, neurological and convulsive disorders, including under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran, to whom service-connection had already been granted for residuals of TBI by VA and who was rated under DC 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  As the Veteran now before the Board has never been granted service connection for TBI, that the rating criteria have been revised is of no benefit to him.

As well, several statements by the Veteran now allege his various disorders may have resulted from exposure to chemicals.  Notwithstanding this new theory of entitlement to service connection, however, the Board notes that the Veteran's current claim is predicated on the same factual basis and symptoms as his previously denied claims; therefore, it is appropriate for the Board to consider this claim as a request to reopen that previously denied claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) and Bingham v. Principi, 18 Vet. App. 470 (2004).  The Veteran's statements, as submitted after the September 2006 previous Board decision, continue to seek entitlement to service connection for the described in-service April 1977 head injury to which the Veteran attributes his decades of mental health treatment and various diagnoses; therefore, the Veteran's current claim is based on the same factual basis and the same symptoms as his previous claims.  

Further, the statements claiming the Veteran's psychiatric disorders are attributable to the various chemicals the Veteran now alleges to remember being exposed to in service consist only of his opinion.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court found that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  As a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a medical diagnosis, about a matter as complex as the etiology of mental health disorders or personality disorders, especially as related to a physical cause such as chemicals.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, although the Veteran's statements referring to exposure in service to chemicals may be considered new, they do not constitute material evidence.  

The statements that repeat the Veteran's memories of his experiences in service and his April 1977 injury are not even new, as this was his long-standing claim.  While some of the evidence submitted is new, there is no material evidence, as the evidence does not relate to the Veteran incurring a disability in service or a nexus between any current neuropsychiatric disorder and service.  In essence, this evidence does not relate to unestablished facts necessary to substantiate the claim, so provides no reasonable possibility of substantiating the claim.  Consequently, the appeals to reopen service connection for passive aggressive personality disorder with intermittent explosive disorder, for head injury with episodes of dizziness and nausea, for non-psychotic organic brain syndrome with brain trauma, and for PTSD are denied.  


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a passive aggressive personality disorder with intermittent explosive disorder is denied.

As new and material evidence has not been received, the appeal to reopen service connection for head injury with episodes of dizziness and nausea is denied.

As new and material evidence has not been received, the appeal to reopen service connection for non-psychotic organic brain syndrome with brain trauma is denied.

As new and material evidence has not been received, the appeal to reopen service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal, specifically whether new and material evidence has been received to reopen service connection for defective vision and for mood disorder, is warranted.

In regard to the request to reopen service connection for defective vision, the Board finds that further notification action, consistent with the VCAA is warranted.  The Veteran's current claim, submitted in April 2007, did not explicitly include a claim seeking to reopen service connection for defective vision or a claim seeking to reopen service connection for a mood disorder.  The VCAA notice mailed to the Veteran in May 2007 listed the five claims as the Veteran had articulated them in April 2007 (back condition, pre-diabetes, TBI with resulting neuropsychiatric disorders, a respiratory condition, and hearing loss in the left ear) and included sufficient notice for those claims.  After a review of the claims file, the RO denied all the claims in the December 2007 rating decision.  

The claims as indicated on the December 2007 rating decision now included a claim seeking to reopen service connection for defective vision and a claim seeking to reopen service connection for a mood disorder.  The Veteran submitted his Notice of Disagreement in July 2008 and clearly included as appealed issues the claims seeking to reopen service connection for defective vision and for a mood disorder.  He perfected these appeals in the December 2009 substantive appeal.  

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  The Board further notes that proper notice under Kent describes "what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  See Kent, 20 Vet. App. at 10.

In the May 2007 VCAA letter, the RO advised the Veteran of the information and evidence necessary to substantiate his other claims to reopen for service connection, on both direct and secondary bases; however, this letter did not advise him that service connection for defective vision previously had been denied by the RO in a September 1982 rating decision, which had found the visual acuity defect (both near-sightedness and far-sightedness) to be a constitutional or developmental abnormality, and so, not subject to service connection.  

Following the Veteran's August 1991 claim, the Board's November 1994 decision denied reopening of service connection for defective vision after finding new and material evidence had not been submitted.  The Board's November 1994 decision is the last final denial (of reopening) of service connection for defective vision of record.  As the May 2007 notice and later notice letters mailed to the Veteran did not provide notice regarding the need to submit new and material evidence to reopen service connection for defective vision, the Board finds that a remand of this claim is necessary for full compliance with the VCAA's notice requirements.  The Board emphasizes that action by the RO is required to satisfy the notification provisions of the VCAA.  

As well, the May 2007 VCAA notice letter did not advise the Veteran that previously he had submitted a claim specifically for a mood disorder as secondary to a head injury in August 2003 and that this claim was denied by the RO in a February 2004 rating decision.  The RO had found that, while the Veteran had a current diagnosis of a mood disorder, there was no medical evidence linking the mood disorder to an event that occurred in service.  The Veteran perfected this appeal.  The Board denied service connection for a mood disorder in its September 2006 decision, again finding no nexus between any current mood disorder and any incident in service, to include as due to a claimed head or facial injury in service.  The Board's September 2006 decision was the last final denial of service connection for a mood disorder of record.  As neither the May 2007 notice, nor any later notice letter mailed to the Veteran, provided notice regarding the need to submit new and material evidence to reopen a claim for service connection for a mood disorder, the Board finds that a remand of this claim is necessary for full compliance with the VCAA's notice requirements.  The Board emphasizes that action by the RO is required to satisfy the notification provisions of the VCAA.  Id.   

Accordingly, the issues of whether new and material evidence has been received to reopen service connection for defective vision and for a mood disorder are REMANDED for the following action:

1.  The AMC/RO should provide the Veteran a corrective VCAA notice, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to reopen the claims to reopen service connection for defective vision, to include as due to TBI, in light of the basis for the prior denial of the claim in the November 1994 Board decision, as well as of the information and evidence necessary to reopen the claim for service connection for a mood disorder, in light of the basis of the prior denial of the claim in the September 2006 Board decision.  This letter should also advise the Veteran of what is needed to establish the underlying claims for service connection.  

2.  After ensuring that the development has been completed, re-adjudicate the claims to reopen service connection for defective vision and for a mood disorder.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


